Exhibit 10.5
 
EXECUTION COPY
 
 
 
EMPLOYEE MATTERS AGREEMENT
 
THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) dated as of October 31, 2008,
is by and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and
BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation
(“BHS”).  Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Separation and Distribution
Agreement dated as of the date hereof by and between Brink’s and BHS (the
“Separation Agreement”).
 
R E C I T A L S
 
WHEREAS, Brink’s and BHS are entering into the Separation Agreement concurrently
herewith, pursuant to which the existing businesses of Brink’s will be separated
into two independent businesses, and Brink’s will distribute to holders of
shares of Brink’s Common Stock the outstanding shares of BHS Common Stock owned
directly or indirectly by Brink’s; and
 
WHEREAS, Brink’s and BHS wish to set forth their agreements as to certain
matters regarding compensation and employee benefits matters.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:
 
ARTICLE I
 
General
 
SECTION 1.01. General Allocation of Assets and Liabilities for Existing
Plans.  Except as otherwise specifically provided herein, from and after the
Distribution, (a) Brink’s shall retain, or shall cause the applicable other
members of the Brink’s Group or its or their applicable employee benefit plans
to retain, sponsorship of, and all assets and Liabilities arising out of or
relating to, all employment, compensation and employee benefits-related plans,
programs, agreements and arrangements sponsored or maintained by Brink’s or any
of its Subsidiaries (other than BHS and its Subsidiaries) immediately prior to
the Distribution (collectively, the “Existing Brink’s Plans”) and (b) BHS shall
retain, or shall cause the applicable other members of the BHS Group or its or
their applicable employee benefit plans to retain, sponsorship of, and all
assets and Liabilities arising out of or relating to, all employment,
compensation and employee benefits-related plans, programs, agreements and
arrangements sponsored or maintained by BHS or any of its Subsidiaries
immediately prior to the Distribution (collectively, the “Existing BHS Plans”).
 
SECTION 1.02. Cessation of Participation in Brink’s Plans.  Except as otherwise
expressly provided herein, as of the Distribution, each employee of BHS or any
of its Subsidiaries (whether or not on disability or any other leave of absence)
immediately prior to the Distribution (collectively, the “BHS Employees”) shall
immediately cease to participate actively in any Existing Brink’s Plan.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
SECTION 1.03. Adoption of New BHS Plans.  Except as otherwise expressly provided
herein, as of the Distribution, BHS shall provide, or shall cause to be
provided, an appropriate level of compensation and employee benefits to the BHS
Employees under one or more newly adopted employee benefit plans and
arrangements.  Except as otherwise expressly provided herein, BHS shall be
solely responsible for all Liabilities arising out of or relating to such plans
and arrangements.
 
ARTICLE II
 
Stock Options and Deferred Stock Units
 
SECTION 2.01. Stock Option Conversion.  (a)  Effective immediately upon the
Distribution, each option to purchase Brink’s Common Stock granted under The
Brink’s Company 1988 Stock Option Plan, The Brink’s Company 2005 Equity
Incentive Plan, The Brink’s Company Non-Employee Directors’ Equity Plan or The
Brink’s Company Non-Employee Directors’ Stock Option Plan (collectively, the
“Brink’s Stock Plans”), whether vested or unvested, that is held, immediately
prior to the Distribution, by any (i) BHS Employee, (ii) former employee of BHS
or any of its Subsidiaries (other than any such individual who was employed
directly by Brink’s or any of its Subsidiaries (other than BHS or any of its
Subsidiaries) at any time following such individual’s most recent direct
employment with BHS or any of its Subsidiaries) (each such former employee, a
“Former BHS Employee”) or (iii) non-employee member of the board of directors of
Brink’s who, in connection with the Distribution, ceases to be a member of the
board of directors of Brink’s and becomes a member of the board of directors of
BHS (each such director, a “Transferring Director”, and each such option, a
“Brink’s Stock Option”) shall be converted into an option to acquire, on the
same terms and conditions as were applicable under such Brink’s Stock Option,
the number of shares of BHS Common Stock (rounded down to the nearest whole
share) determined by multiplying (A) the number of shares of Brink’s Common
Stock subject to such Brink’s Stock Option immediately prior to the Distribution
for which such Brink’s Stock Option shall not theretofore have been exercised by
(B) the Option Ratio (as defined below) (each, as so adjusted, a “Converted BHS
Stock Option”).  The exercise price per share of each Converted BHS Stock Option
shall be equal to the per share exercise price for the shares of Brink’s Common
Stock otherwise purchasable pursuant to the corresponding Brink’s Stock Option
divided by the Option Ratio, and rounded up to the nearest whole cent.  The
adjustments provided in this Section 2.01(a) with respect to any Brink’s Stock
Options, whether or not they are “incentive stock options” as defined in Section
422 of the Code, are intended to be effected in a manner that is consistent with
Section 424(a) and Section 409A of the Code.
 
(b) For purposes of this Agreement, “Option Ratio” shall mean a fraction, the
numerator of which is the closing price per share of Brink’s Common Stock on the
NYSE Composite Transactions Tape trading with “due bills” on the Distribution
Date and the denominator of which is the closing price per share of BHS Common
Stock on the NYSE Composite Transactions Tape trading on a “when issued” basis
on the Distribution Date.
 
 
2

--------------------------------------------------------------------------------


 
 
 
(c) Effective immediately upon the Distribution, BHS shall assume the Converted
BHS Stock Options and all Liabilities related thereto under one or more new
equity incentive plans of BHS to be adopted by BHS prior to the Distribution.
 
SECTION 2.02. Replacement of Deferred Stock Units.  (a) Effective immediately
upon the Distribution, each deferred stock unit with respect to Brink’s Common
Stock granted under The Brink’s Company Non-Employee Directors’ Equity Plan that
is held, immediately prior to the Distribution, by any Transferring Director
(each such deferred stock unit, a “Brink’s Deferred Stock Unit”) shall be
forfeited pursuant to the terms of such Brink’s Deferred Stock Unit and replaced
by a deferred stock unit with respect to the number of shares of BHS Common
Stock (rounded down to the nearest whole share) determined by multiplying (i)
the number of shares of Brink’s Common Stock subject to such Brink’s Deferred
Stock Unit immediately prior to the Distribution by (ii) the Option Ratio (each,
as so adjusted, a “Replacement BHS Deferred Stock Unit”).  Each Replacement BHS
Deferred Stock Unit shall have the same terms and conditions as were applicable
under the corresponding Brink’s Deferred Stock Unit.
 
(b)  Effective immediately upon the Distribution, BHS shall grant the
Replacement BHS Deferred Stock Units under one or more new equity incentive
plans of BHS to be adopted by BHS prior to the Distribution.
 
SECTION 2.03. Form S-8.  As soon as reasonably practicable following the
Distribution, BHS shall prepare and file with the Commission a registration
statement on Form S-8 (or another appropriate form) registering a number of
shares of BHS Common Stock equal to the number of shares subject to the
Converted BHS Stock Options and the Replacement BHS Deferred Stock Units.  Any
such registration statement shall be kept effective (and the current status of
the prospectus or prospectuses required thereby shall be maintained) as long as
any Converted BHS Stock Options or Replacement BHS Deferred Stock Units may
remain outstanding.
 
SECTION 2.04. Notices.  As soon as reasonably practicable following the
Distribution, BHS shall deliver to the holders of Converted BHS Stock Options
and Replacement BHS Deferred Stock Units appropriate notices setting forth such
holders’ rights in respect thereof and indicating that such Converted BHS Stock
Options and Replacement BHS Deferred Stock Units shall be assumed by BHS, in the
case of the Converted BHS Stock Options, or granted by BHS, in the case of the
Replacement BHS Deferred Stock Units, and shall be subject to the same terms and
conditions as the Brink’s Stock Options and Brink’s Deferred Stock Units they
replace except as expressly provided herein.
 
SECTION 2.05. Section 16.  The Parties shall take all reasonable steps as may be
required to cause the transactions contemplated by this Article II and any other
acquisitions of BHS equity securities (including derivative securities) or
dispositions of Brink’s equity securities (including derivative securities) in
connection with this Agreement or the Separation Agreement by each individual
who is a director or officer of Brink’s or BHS subject to Section 16 of the
Exchange Act to be exempt under Rule 16b-3 promulgated under the Exchange Act.
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
U.S. Retirement and Deferred Compensation Plans
 
SECTION 3.01. U.S. Defined Benefit Pension Plans.  Brink’s shall retain, or
shall cause the applicable other members of the Brink’s Group or the applicable
pension plans of Brink’s or any such other members to retain, sponsorship of,
and all assets and Liabilities arising out of or relating to, The Brink’s
Company Pension-Retirement Plan and The Brink’s Company Pension Equalization
Plan (together, the “Brink’s Defined Benefit Pension Plans”), and shall make, or
cause to be made, payments to current or former employees of the members of the
BHS Group with vested rights thereunder in accordance with the terms of the
applicable plans as in effect from time to time.  For purposes of the vesting
provisions of the Brink’s Defined Benefit Pension Plans, BHS Employees shall
continue while employed by any member of the BHS Group following the
Distribution to be treated as employees of a member of the Brink’s Group.
 
SECTION 3.02. U.S. Tax-Qualified 401(k) Plan.  (a)  Effective no later than the
Distribution, BHS shall have in effect a defined contribution plan that includes
a qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “BHS 401(k) Plan”) that will provide benefits to BHS Employees and
Former BHS Employees participating in The Brink’s Company 401(k) Plan (the
“Brink’s 401(k) Plan”).  Each BHS Employee and Former BHS Employee participating
in the Brink’s 401(k) Plan immediately prior to the effectiveness of the BHS
401(k) Plan shall become a participant in the BHS 401(k) Plan as of such
effectiveness.  BHS shall cause each BHS Employee to be credited with all
service accrued with Brink’s and its Subsidiaries prior to such transfer for all
purposes under the BHS 401(k) Plan.
 
(b) No later than the Distribution, Brink’s shall cause to be transferred to the
BHS 401(k) Plan, and BHS shall cause the BHS 401(k) Plan to accept, an amount
equal to the account balances of all BHS Employees and Former BHS Employees who
are participants in the Brink’s 401(k) Plan.  Such transfer shall include any
promissory notes evidencing outstanding loan balances under the Brink’s 401(k)
Plan with respect to such account balances.  Brink’s shall debit the account of
each such individual under the Brink’s 401(k) Plan by the amount transferred for
the benefit of such individual to the BHS 401(k) Plan, and BHS shall allocate
the amounts transferred to the BHS 401(k) Plan to the account of each such
individual by crediting such account with the amount debited from such
individual’s account under the Brink’s 401(k) Plan.  Following the foregoing
transfer, BHS and/or the BHS 401(k) Plan shall assume all Liabilities of
Brink’s, the Brink’s Group and their respective Affiliates under the Brink’s
401(k) Plan with respect to all participants in the Brink’s 401(k) Plan whose
balances were transferred to the BHS 401(k) Plan and their beneficiaries, and
Brink’s, the Brink’s Group and their respective Affiliates and the Brink’s
401(k) Plan shall have no Liabilities to provide such participants with benefits
under the Brink’s 401(k) Plan following such transfer.  Brink’s and BHS shall
use reasonable efforts to minimize the duration of any “blackout period” imposed
in connection with the transfer of account balances from the Brink’s 401(k) Plan
to the BHS 401(k) Plan.
 
SECTION 3.03. Director Non-Qualified Deferred Compensation Plans.  Brink’s shall
retain, or shall cause the applicable other members of the Brink’s Group to
retain, sponsorship of, and all assets and Liabilities arising out of or
relating to, The Brink’s Company Directors’ Stock Accumulation Plan and The
Brink’s Company Plan for Deferral of Directors’ Fees, and shall make, or cause
to be made, payments to all participants in such plans, including those who are
current or former directors of BHS, in accordance with the terms of the
applicable plan.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
SECTION 3.04. Employee Non-Qualified Deferred Compensation Plans.  Effective
immediately upon the Distribution, BHS shall have in effect a deferred
compensation plan (the “BHS Employee Deferred Compensation Program”) that will
provide benefits to BHS Employees and Former BHS Employees previously
participating in The Brink’s Company Key Employees’ Deferred Compensation
Program (the “Brink’s Employee Deferred Compensation Program”).  Each BHS
Employee and Former BHS Employee participating in the Brink’s Employee Deferred
Compensation Program on the Distribution Date shall become a participant in the
BHS Deferred Compensation Program on the day immediately following the
Distribution Date (the “Ex-Dividend Date”). BHS shall cause each BHS Employee
and Former BHS Employee to be credited with all service accrued with Brink’s and
its Subsidiaries prior to the Ex-Dividend Date for purposes of the vesting
provisions of the BHS Employee Deferred Compensation Program.  As of the
Ex-Dividend Date, all cash amounts deferred by BHS Employees and Former BHS
Employees in the Brink’s Employee Deferred Compensation Program not previously
converted into units credited to the notional accounts of such BHS Employees and
Former BHS Employees shall be converted into units pursuant to the terms of the
Brink’s Employee Deferred Compensation Program.  Immediately thereafter, BHS
shall assume and be solely responsible for all benefits of the BHS Employees and
Former BHS Employees under The Brink’s Employees Deferred Compensation Program
with respect all units then standing to the credit of the notional accounts of
such BHS Employees and Former BHS Employees (“Converted Units”), and the
Converted Units shall be debited from such accounts.  Concurrently therewith,
BHS shall establish notional accounts under the BHS Employee Deferred
Compensation Program for each such BHS Employee and Former BHS Employee and
shall credit a number of units to the account of each such BHS Employee and
Former BHS Employee determined by multiplying the number of Converted Units
previously in such BHS Employee or Former BHS Employee’s account in the Brink’s
Employee Deferred Compensation Program by the Option Ratio.  Following BHS’s
assumption of benefits pursuant to this Section 3.04, none of Brink’s, the
Brink’s Group and their respective Affiliates shall have any further Liability
with respect to any benefits assumed by BHS pursuant to this Section 3.04 and
BHS shall indemnify Brink’s, the Brink’s Group and their respective Affiliates
from and against any claims made by BHS Employees or Former BHS Employees or
their dependents or beneficiaries with respect to such benefits.
 
ARTICLE IV
 
Cash Incentive Plans
 
SECTION 4.01. Management Performance Improvement Plan.  BHS shall assume all
Liabilities with respect to BHS Employees and BHS Former Employees pursuant to
The Brink’s Company Management Performance Improvement Plan (the “Brink’s MPIP”)
as in effect as of the Distribution Date that relate to any periods under the
Brink’s MPIP commencing prior to and ending after the Distribution Date (the
“Applicable Performance Periods”), and Brink’s, the Brink’s Group and their
respective Affiliates shall have no Liabilities to provide BHS Employees or BHS
Former Employees with benefits under the Brink’s MPIP with respect to the
Applicable Performance Periods.  BHS shall (a) establish an incentive plan (the
“BHS MPIP”) for BHS Employees and BHS Former Employees that will contain the
same terms as the Brink’s MPIP as in effect as of the Distribution Date with
respect to the Applicable Performance Periods and (b) at the times originally
prescribed by the Brink’s MPIP, make payments to the BHS Employees and Former
BHS Employees with respect to the Applicable Performance Periods in accordance
with the terms of the BHS MPIP.
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
 
SECTION 4.02. Key Employees Incentive Plan.  BHS shall assume all Liabilities
with respect to BHS Employees pursuant to The Brink’s Company Key Employees
Incentive Plan (the “Brink’s KEIP”) as in effect as of the Distribution Date
that relate to any periods under the Brink’s KEIP commencing prior to and ending
after the Distribution Date (the “Applicable Performance Periods”), and Brink’s,
the Brink’s Group and their respective Affiliates shall have no Liabilities to
provide BHS Employees with benefits under the Brink’s KEIP with respect to the
Applicable Performance Periods.  BHS shall (a) establish an incentive plan (the
“BHS KEIP”) for BHS Employees that will contain the same terms as the Brink’s
KEIP as in effect as of the Distribution Date with respect to the Applicable
Performance Periods and (b) at the times originally prescribed by the Brink’s
KEIP, make payments to the BHS Employees with respect to the Applicable
Performance Periods in accordance with the terms of the BHS KEIP.
 
ARTICLE V
 
U.S. Welfare Benefits, Severance Plan and Other Matters
 


SECTION 5.01. U.S. Welfare Plans.  (a) No later than the Distribution, BHS shall
have in effect welfare benefit plans that provide an appropriate level of life
insurance, health care, dental care, accidental death and dismemberment
insurance, disability and other group welfare benefits (the “BHS Welfare Plans”)
for BHS Employees employed in the U.S. who immediately prior to the date such
BHS Welfare Plans are established (the “Welfare Plan Transition Date”) are
participants in the comparable Existing Brink’s Plans (the “Brink’s Welfare
Plans”).  Brink’s and BHS agree that, to the extent reasonably practicable, the
BHS Welfare Plans shall provide to such BHS Employees coverage that is
comparable to the coverage that was provided to them under the corresponding
Brink’s Welfare Plans immediately prior to the Welfare Plan Transition
Date.  BHS shall, and shall cause its third-party insurance providers to, (A)
waive all limitations as to preexisting conditions, exclusions and waiting
periods and actively-at-work requirements with respect to participation and
coverage requirements applicable to such BHS Employees and their dependents
under the BHS Welfare Plans to the extent previously satisfied under the
applicable corresponding Brink’s Welfare Plan immediately prior to the Welfare
Plan Transition Date and (B) provide each such BHS Employee and his or her
eligible dependents with credit under BHS Welfare Plans for any co-payments and
deductibles paid under corresponding Brink’s Welfare Plans prior to the Welfare
Plan Transition Date in the calendar year in which the Welfare Plan Transition
Date occurs for purposes of satisfying any applicable deductible or
out-of-pocket requirements under any BHS Welfare Plans in which such BHS
Employees participate.
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
(b) BHS shall retain, or shall cause the applicable other members of the BHS
Group or the applicable BHS Welfare Plans to retain, responsibility for all
claims for welfare benefits incurred prior to, from and after the Distribution
under the Brink’s Welfare Plans and the BHS Welfare Plans by BHS Employees and
their dependents and beneficiaries.
 
SECTION 5.02. COBRA and HIPAA.  BHS shall retain all liabilities and obligations
to BHS Employees and their eligible dependents, in respect of health insurance
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) and applicable state law.
 
SECTION 5.03. Cafeteria Plan.  (a) No later than the Distribution, BHS shall
have in effect flexible spending reimbursement accounts under a cafeteria plan
qualifying under Section 125 of the Code (the “BHS Cafeteria Plan”).  BHS agrees
to cause the BHS Cafeteria Plan to accept a spin-off from the Existing Brink’s
Plan that qualifies under Section 125 of the Code (the “Brink’s Cafeteria Plan”)
of the flexible spending reimbursement accounts of BHS Employees who participate
in the Brink’s Cafeteria Plan and to honor and continue through December 31 of
the year in which the Distribution occurs (the “Distribution Year”) the
elections made by each such BHS Employee under the Brink’s Cafeteria Plan in
respect of such flexible spending reimbursement accounts that are in effect
immediately prior to the date of such spin-off (the “Cafeteria Plan Transition
Date”).  From and after the Cafeteria Plan Transition Date, BHS shall retain or
assume and be solely responsible for all claims by BHS Employees under the
Brink’s Cafeteria Plan, whether incurred prior to, on or after the Cafeteria
Plan Transition Date, that have not been paid in full as of the Cafeteria Plan
Transition Date.
 
SECTION 5.04. Severance Plan.  No later than the Distribution, BHS shall
establish a severance plan (the “BHS Severance Plan”) that will provide
severance benefits to BHS Employees that are substantially the same as those
provided by The Brink’s Company Discretionary Severance Plan to the BHS
Employees immediately prior to the date the BHS Severance Plan is established.
 
ARTICLE VI
 
Canada Plans
 
SECTION 6.01. Canada Pension Plans.  Brink’s Canada Limited shall freeze and
wind-up all defined benefit and defined contribution benefit entitlements with
respect to employees and former employees of BHS Canada who are participating in
the Retirement Plan for Brink’s Group Companies in Canada.  BHS Canada shall
provide a defined contribution or individual account arrangement for its
employees.
 
SECTION 6.02. Canada Employee Group Benefits Plans.  (a) No later than the
Distribution, BHS shall have in effect employee group benefits plans that
provide an appropriate level of life insurance, health care, dental care,
accidental death and dismemberment insurance and other employee group benefits
(the “BHS Canada Benefits Plans”) for BHS Employees employed in Canada who
immediately prior to the date the BHS Canada Benefits Plans are established (the
“Canada Benefits Plan Transition Date”) are participants in
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
the comparable Existing Brink’s Plans (the “Brink’s Canada Benefits
Plans”).  Brink’s and BHS agree that, to the extent reasonably practicable, the
BHS Canada Benefits Plans shall provide to such BHS Employees coverage that is
comparable to the coverage that was provided to them under the corresponding
Brink’s Canada Benefits Plans immediately prior to the Canada Benefits Plan
Transition Date.  BHS shall, and shall cause its third-party insurance providers
to, (A) waive all limitations as to preexisting conditions, exclusions and
waiting periods and actively-at-work requirements with respect to participation
and coverage requirements applicable to such BHS Employees and their dependents
under the BHS Canada Benefits Plans to the extent previously satisfied under the
applicable corresponding Brink’s Canada Benefits Plan immediately prior to the
Canada Benefit Plan Transition Date and (B) provide each such BHS Employee and
his or her eligible dependents with credit under BHS Canada Benefits Plans for
any co-payments and deductibles paid under corresponding Brink’s Canada Benefits
Plans prior to the Canada Benefits Plan Transition Date in the calendar year in
which the Canada Benefits Plan Transition Date occurs for purposes of satisfying
any applicable deductible or out-of-pocket requirements under any BHS Canada
Benefits Plans in which such BHS Employees participate.
 
(b) BHS shall retain, or shall cause the applicable other members of the BHS
Group or the applicable BHS Canada Benefits Plans to retain, responsibility for
all claims for employee benefits incurred prior to, from and after the
Distribution under the Brink’s Canada Benefits Plans and the BHS Canada Benefits
Plans by BHS Employees and their dependents and beneficiaries.


ARTICLE VII


Termination
 
SECTION 7.01. Termination.  This Agreement may be terminated by Brink’s at any
time, in its sole discretion, prior to the Distribution Date.
 
SECTION 7.02. Effect of Termination.  In the event of any termination of this
Agreement prior to the Distribution Date, neither Party (or any of its directors
or officers) shall have any Liability or further obligation to the other Party.
 
ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01. No Third-Party Beneficiaries.  Without limiting the generality of
Section 11.04 of the Separation and Distribution Agreement, this Agreement is
solely for the benefit of the Parties, and no current or former director,
officer, employee or independent contractor of any member of the Brink’s Group
or any member of the BHS Group or any other individual associated therewith
(including any beneficiary or dependent thereof) shall be regarded for any
purpose as a third-party beneficiary of this Agreement, and no provision of this
Agreement shall create such rights in any such persons in respect of any
benefits that may be provided, directly or indirectly, under any benefit plan,
program, policy, agreement or arrangement of any member of the Brink’s Group or
any member of the BHS Group.  No provision of this Agreement shall constitute a
limitation on the rights to amend,
 
 
 
 
8

--------------------------------------------------------------------------------


 
 
modify or terminate any benefit plans, programs, policies, agreements or
arrangements of any member of the Brink’s Group or any member of the BHS Group,
and nothing herein shall be construed as an amendment to any such benefit plan,
program, policy, agreement or arrangement.  No provision of this Agreement shall
require any member of the Brink’s Group or any member of the BHS Group to
continue the employment of any employee of any member of the Brink’s Group or
any member of the BHS Group for any specific period of time following the
Distribution Date.
 
SECTION 8.02. Confidentiality.  This Agreement and the information provided to
each party hereunder shall be subject to the confidentiality provisions set
forth in Sections 7.07 and 7.08 of the Separation and Distribution Agreement.
 
SECTION 8.03. Dispute Resolution.  All disputes, controversies and claims
directly or indirectly arising out of or in relation to this Agreement or the
validity, interpretation, construction, performance, breach or enforceability of
this Agreement shall be finally, exclusively and conclusively settled in
accordance with the provisions of Article VIII of the Separation and
Distribution Agreement, which shall apply mutatis mutandis to this Agreement.
 
SECTION 8.04. Miscellaneous.  Except as otherwise expressly set forth in this
Agreement, the provisions in Article XI of the Separation and Distribution
Agreement (which Article XI addresses counterparts, entire agreement, corporate
power, governing law, assignability, third party beneficiaries, notices,
severability, force majeure, publicity, expenses, headings, survival of
covenants, waivers of default, specific performance, amendments, interpretation,
jurisdiction, service of process, currency and late payments) shall apply
mutatis mutandis to this Agreement.
 
 
 
9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.
 


 
THE BRINK’S COMPANY,
 
by
/s/ Michael Dan  
Name:       Michael T. Dan
 
Title:         President and Chief Executive Officer





BRINK’S HOME SECURITY HOLDINGS, INC.,
 
by
/s/ Robert B. Allen  
Name:       Robert B. Allen
 
Title:         President and Chief Executive Officer





 